PER CURIAM:
Sydney Cheryl Sutton appeals the district court’s order granting Defendant summary judgment on her retaliation claims brought pursuant to Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e to 2000e-17 (2000), and the North Carolina Whistleblower Act, N.C. Gen.Stat. § 126-85 (2005). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Sutton v. North Carolina Dep’t of Labor, No. 5:06-cv-00S08-FL (E.D.N.C. filed Feb. 28, 2008; entered March 3, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.